                                                                       USDC-SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC#:
                                                                       DATE FILED: 4-8-20
 ADRIENNE HALBERSTAM,

                              Plaintiff,
                                                                        20-CV-1075 (RA)
                         v.                                                 ORDER
 CSS INDUSTRIES et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this

case in person. Counsel should still submit their joint letter and proposed case management plan

by April 10, 2020, as directed in the Court’s February 11, 2020 Order. If the parties are unable to

submit their joint letter and case management plan by April 10th, they shall request an extension

to do so. In their joint letter, the parties should also indicate whether they can do without a

conference altogether. If so, the Court may enter a case management plan and scheduling order

and the parties need not appear. If not, the Court will hold the initial conference by telephone. In

any event, counsel should review and comply with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

         Plaintiff shall provide a copy of this Order to Defendants.

SO ORDERED.

Dated:      April 8, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
